Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered. Claims 1, 3-4, 6, 8, 11, 12, 15, 19, 21, 22, 24, 28, 30, 31, 34, 35, 38, 39, and 51-55 remain pending in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 11, 12, 15, 19, 21, 22, 24, 28, 30, 31, 34, 35, 38, 39, and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US PGPub 2014/0000626) in view of Kooij et al (US PGPub 2010/0000534).
Regarding claim 1, O’Connor teaches a fixation structure for securing a patient interface on a patient’s face (Fig. 17; see paragraph 591), the fixation structure comprising:
a first edge (see annotated fig. 17 below)
a second edge opposing the first edge (see annotated fig. 17 below), such that in use on  the patient’s face the second edge is farther away than the first edge from the patient’s nose or mouth (see Fig. 15, in use the second edge is farther away from the patient’s nose in use); and
opposing third and fourth edges extending between the first and second edge (see annotated fig. 17 below),
a first side extending between the first and second edges, the first side facing away from the patient’s face and toward the patient interface in use (paragraph 598, lines 2-4, first side being the interface side), the first side comprising a first fastener that is attachable to a complementary fastener of an attachment structure of the patient interface (Fig. 17, 553; paragraph 598, lines 6-8)
wherein a first centerline of the fixation structure extends from the first edge to the second edge (see annotated Fig. 17 below)
and wherein the fixation structure is symmetrical about the first centerline of the fixation structure (see annotated Fig. 17 below, the fixation structure is symmetrical about the centerline).

    PNG
    media_image1.png
    406
    801
    media_image1.png
    Greyscale

Annotated Fig. 17 of O’Connor
O’Connor does not teach wherein a midpoint of the first fastener is offset from a second centerline of the fixation structure, the second centerline extending from the third edge to the fourth edge and located midway between the first and second edges of the fixation structure.
However, O’Connor teaches the fastening element is connected to the dermal patch does not cover the whole patch (see paragraphs 602 and 605). O’Connor further teaches that the fastening systems can engage at any part of contact between the two parts and that precise alignment of individual connectors is not required (paragraph 602).
Therefore, it would have been obvious to one skilled in the art, before the time of the invention, to modify a midpoint of the first fastener to be offset from a second centerline of the fixation structure, the second centerline extending from the third edge to the fourth edge and located midway between the first and second edges of the fixation structure because O’Connor teaches the parts are adjustable and placement does not have an effect on the functioning of the device and further that the fastener is not attached to the entirety of the dermal patch. Further, there are a finite number of identified, predicable potential solutions to placing the 
O’Connor further does not teach wherein portions of the third edge that are closer to the first and second edges project farther from the first centerline of the fixation structure than do portions of the third edge that are father from the first and second edges, the third edge shaped to match a shape of an under-eye region of the patient, and wherein the portions of the third edge that are closer to the second edge project farther from the centerline of the fixation structure than do the portions of the third edge that are closer to the first edge.
However, Kooij teaches an analogous patient interface device contacting structure (see abstract and Figs 2 and 3a-3b) wherein a centerline of the fixation structure extends from the first edge to the second edge (see annotated Fig. 2 of Kooij below, centerline being from the first to the second edge) and wherein portions of the third edge that are closer to the first and second edges project farther from the centerline of the fixation structure than do portions of the third edge that are father from the first and second edges (see annotated Fig. below, Kooij teaches this shape), the third edge shaped to match a shape of an under-eye region of the patient (see annotated Fig, below, Kooij teaches the third edge as concave, matching the under-eye region shape), and wherein the portions of the third edge that are closer to the second edge project farther from the centerline of the fixation structure than do the portions of the third edge that are closer to the first edge (see annotated Fig. 2 of Kooij below, portions of the third edge that are near the second edge project farther out; see also Figs. 3a and 3b of Kooij), and wherein the fixation structure is symmetrical about the centerline of the fixation structure (see annotated Fig. 2 below).


    PNG
    media_image2.png
    219
    364
    media_image2.png
    Greyscale

Annotated Fig. 2 of Kooij
O’Connor teaches that the patch may take other shapes (see O’Connor paragraph 0604). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the fixation structure of O’Connor with the teachings of Kooij as one skilled in the art would recognize the benefits of such a shape. The shape of the fixation structure taught by Kooij would allow more degrees of freedom in placing the structure on the patient’s face by being contoured so as to avoid the eye area. The wider portion near the second edge would aid in securing the device and the narrower portion near the first edge would allow the structure to fit better in the center of the face where there is less area to adhere to.
A finding that one of ordinary skill in the art could have modified one known element with another and that the results of the modification would have been predictable supports a conclusion of obviousness.
Regarding claim 3, O’Connor, as modified by Kooij, further teaches wherein the third edge comprises a concave curve from a perspective outside of the fixation structure (see Fig. 2 of Kooij, third edge is concave from a perspective outside the structure).
Regarding claim 4, O’Connor, as modified by Kooij, further teaches wherein the fourth edge comprises a concave curve from a perspective outside of the fixation structure (see Figs. 2 of Kooij, bottom/fourth edge of the structure is concave).
Regarding claim 6, O’Connor further teaches wherein the first fastener is positioned closer to the first edge than the second edge (see Figs. 15 and 17, in use the fastener is positioned closer to the first edge than the second edge). 
Regarding claim 8, O’Connor teaches all previous elements of the claim as stated above. O’Connor does not teach wherein a midpoint of the first fastener is on the first centerline.
However, O’Connor teaches the fastening element is connected to the dermal patch with hook and loop material and that the substrate attaching the hook and loop component to the dermal patch does not cover the whole patch (see paragraph 605).. O’Connor further teaches that the fastening systems can engage at any part of contact between the two parts and that precise alignment of individual connectors is not required (paragraph 602).
Therefore, it would have been obvious to one skilled in the art, before the time of the invention, to modify a midpoint of the first fastener to be on a centerline or central portion midway between the first and second edges because O’Connor teaches the parts are adjustable and placement does not have an effect on the functioning of the device.
Regarding claim 11, O’Connor further teaches wherein a length of the first fastener between the first and second edges is less than a length of the first side between the first and second edges (See Fig. 15 and 17, element 553 is shorter than element 550 since it can’t be seen when in use on patient’s face).
Regarding claim 12, O’Connor further teaches wherein a ratio of the length of the first fastener to the length of the first side is between 0.2 and 0.9 (see paragraph 603, the fastener may occupy anywhere from 10-100% of the surface area of the patch, it would be obvious that the ratio between the lengths would vary as such)
Regarding claim 15, O’Connor further teaches wherein the first fastener comprises a hooked fastener that is removably attachable to a complementary looped fastener of the attachment structure of the patient interface (Fig. 17, connection system 551; see paragraph 601, lines 1-3).
Regarding claim 19, O’Connor further teaches wherein the first fastener comprises a plurality of slits that facilitate flexibility of the first fastener (Fig. 36c; see paragraph 608, lines 1-8).
Regarding claim 21, O’Connor further teaches wherein at least some of the plurality of slits are arranged in columns of slits that extend toward the third and fourth edges in alternation (see Fig. 36c).
Regarding claim 22, O’Connor further teaches wherein each of the columns of slits comprises slits with semicircular or crescent shapes that face the opposite direction to, and are at least partially offset toward the third or fourth edge from, semicircular or crescent shapes of slits in an adjacent column (see Figs. 36k and 36l).
Regarding claim 24, O’Connor further teaches wherein at least some of the plurality of slits that are closer to the first and second edges are shorter than at least some of the plurality of slits that are from the first and second edges (see Figs. 36d and 36f).
Regarding claim 28, O’Connor further teaches wherein at least some of the plurality of slits have at least one of serpretine, zig-zag, and semicircular shapes (see Figs. 36b, 36j, and 36m-o).
Regarding claim 30, O’Connor further teaches a second side extending between the first and second edges the second side facing toward the patient’s face and away from the patient interface in use (paragraph 598, lines 2-4, the second side being the user side), the second side comprising a second fastener that is attachable to the patient’s face, and wherein the second fastener comprises an adhesive that is removably attachable to the face of the patient (paragraph 598, lines 4-9).
Regarding claim 31, O’Connor further teaches wherein the adhesive is at least one of a hydrocolloid-based adhesive and a silicone-based adhesive (paragraph 598, lines 4-6).
Regarding claim 34, O’Connor further teaches wherein the adhesive comprises a material that in use substantially conforms to the shape of the patient’s face (paragraph 648, lines 5-8).
Regarding claim 35, O’Connor further teaches the fixation structure comprising a material with a low Young’s modulus (paragraph 607, lines 6-10, having a low Young’s modulus means the material is elastic or stretchable which O’Connor’s fixation structure is).
Regarding claim 38, O’Connor further teaches wherein the fixation structure has a thickness that allows the fixation structure to flex in response to movements of the patient’s face (paragraph 604; see also paragraph 607, lines 6-10, pad is relatively thin and is able to stretch and conform to patient’s face).
Regarding claim 39, O’Connor, as modified, teaches all previous elements of the claim as stated above. O’Connor does not teach wherein the fixation structure has a thickness that is between 0.05mm and 5mm. 
However, Kooij teaches an analogous adhesive for a patient interface (see abstract) that has a thickness that is between 0.05mm and 5mm (paragraph 270, Kooij teaches a thickness up to 10mm, overlapping the claimed range). O’Connor teaches that the fixation structure has a thickness much less than both its width and its length. It would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify O’Connor with the teachings of Kooij for the purpose of providing a fixation structure with a thickness that allows the structure to be flexible enough to conform to multiple areas of the face (see Kooij paragraph 268).
Regarding claim 51, O’Connor teaches a fixation structure for securing a patient interface on a patient’s face (Fig. 17; see paragraph 591), the fixation structure comprising:
a first edge (see annotated fig. 17 above)
a second edge opposing the first edge (see annotated fig. 17 above), such that in use on  the patient’s face the second edge is farther away than the first edge from the patient’s nose or mouth (see Fig. 15, in use the second edge is farther away from the patient’s nose in use); 
opposing third and fourth edges extending between the first and second edge (see annotated fig. 17 above), and
a first side extending between the first and second edges, the first side facing away from the patient’s face and toward the patient interface in use (paragraph 598, lines 2-4, first 
wherein a first centerline of the fixation structure extends from the first edge to the second edge (see annotated Fig. 17 above)
and wherein the fixation structure is symmetrical about the first centerline of the fixation structure (see annotated Fig. 17 below, the fixation structure is symmetrical about the centerline).
O’Connor does not teach wherein a midpoint of the first fastener is offset from a second centerline of the fixation structure, the second centerline extending from the third edge to the fourth edge and located midway between the first and second edges of the fixation structure.
However, O’Connor teaches the fastening element is connected to the dermal patch does not cover the whole patch (see paragraphs 602 and 605). O’Connor further teaches that the fastening systems can engage at any part of contact between the two parts and that precise alignment of individual connectors is not required (paragraph 602).
Therefore, it would have been obvious to one skilled in the art, before the time of the invention, to modify a midpoint of the first fastener to be offset from a second centerline of the fixation structure, the second centerline extending from the third edge to the fourth edge and located midway between the first and second edges of the fixation structure because O’Connor teaches the parts are adjustable and placement does not have an effect on the functioning of the device and further that the fastener is not attached to the entirety of the dermal patch. Further, there are a finite number of identified, predicable potential solutions to placing the 
O’Connor further does not teach wherein portions of the third edge that are closer to the first and second edges project farther from the first centerline of the fixation structure than do portions of the third edge that are father from the first and second edges, wherein the third edge comprises a concave curve from a perspective outside of the fixation structure, and wherein the fourth edge comprises a concave curve from a perspective outside of the fixation structure shaped to match a shape of an under-eye region of the patient.
However, Kooij teaches an analogous patient interface device contacting structure (see abstract and Figs 2 and 3a-3b) wherein a centerline of the fixation structure extends from the first edge to the second edge (see annotated Fig. 2 of Kooij below, centerline being from the first to the second edge) and wherein portions of the third edge that are closer to the first and second edges project farther from the centerline of the fixation structure than do portions of the third edge that are father from the first and second edges (see annotated Fig. below, Kooij teaches this shape), wherein the third edge comprises a concave curve from a perspective outside of the fixation structure (see annotated Fig. 2 of Kooij above, third edge is concave from a perspective outside the structure) and wherein the fourth edge comprises a concave curve from a perspective outside of the fixation structure shaped to match a shape of an under-eye region of the patient (see annotated Fig. 2 of Kooij above, bottom/fourth edge of the structure is concave), and wherein the fixation structure is symmetrical about the centerline of the fixation structure (see Fig. 2 of Kooij).
O’Connor teaches that the patch may take other shapes (see O’Connor paragraph 0604). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the fixation structure of O’Connor with the teachings of Kooij as one skilled in the art would recognize the benefits of such a shape. The shape of the fixation structure taught by Kooij would allow more degrees of freedom in placing the structure on the patient’s face by being contoured so as to avoid the eye area. The wider portion near the second edge would aid in securing the device and the narrower portion near the first edge would allow the structure to fit better in the center of the face where there is less area to adhere to.
A finding that one of ordinary skill in the art could have modified one known element with another and that the results of the modification would have been predictable supports a conclusion of obviousness.
Regarding claim 52, O’Connor, as modified, further teaches wherein the first edge is rounded (see above annotated Fig. 2 of Kooij, first edge is rounded).
Regarding claim 53, O’Connor further teaches wherein the first edge comprises a terminal edge of the fixation structure (see annotated Fig. 17 of O’Connor, the first edge is at the end of the fixation structure).
Regarding claim 54, O’Connor further teaches wherein the fixation structure comprises an elliptical shape, and wherein the first and second edges comprise substantially same widths (see annotated Fig. 17 of O’Connor, the second and first edge of the patch are substantially the same in width, the second edge length being before the beginning of the curved portion into 
Regarding claim 55, O’Connor further teaches wherein the first fastener is fixed to the first side (see paragraph 605, the first fastener is secured to the first side of the patch)
Response to Arguments
Applicant's arguments filed 2/11/2020 have been fully considered but they are not persuasive. 
Applicant argues that O’Connor does not teach or suggest the limitation “wherein a midpoint of the first fastener is offset from a second centerline of the fixation structure, the second centerline extending from the third edge to the fourth edge and located midway between the first and second edges of the fixation structure”. However, O’Connor teaches that the fastening element is connected to the dermal patch and does not cover the whole patch (see paragraphs 602 and 605), therefore it can be placed in different places on the dermal patch. O’Connor further teaches that the components are adjustable and need not be precisely aligned. Further, there are a finite number of identified, predictable solutions in placing the fastener on the dermal patch (to the left, right, or on the centerline). Therefore, it would have been obvious to one skilled in the art, at the time of the effective filing date of the invention, to place the first fastener offset from a second centerline of the dermal patch, and one would have reasonable success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799